Order entered April 22, 2016




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00589-CV

                ESTATE OF ALAN MORGAN HUMPHREY, DECEASED

                          On Appeal from the Probate Court No. 3
                                  Dallas County, Texas
                           Trial Court Cause No. PR-13-2943-3

                                          ORDER
       We GRANT appellant’s April 19, 2016 unopposed motion for extension of time to file

reply brief and ORDER the brief be filed no later than May 18, 2016.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE